ROTHENBERG, J.
Vicenzo Guerra and Kimberly Guerra (collectively, “the plaintiffs”) appeal from an order dismissing their action filed against Southern Homes of Palm Beach, LLC (“the defendant”). The trial court’s order specifically provides that “the Court finds that ... there was no record activity during 60 days immediately following service of the [Notice of Lack of Prosecution],” and therefore, “this action is dismissed for lack of prosecution.” However, because the record reflects that there was record activity during the sixty days immediately following the service of the Notice of Lack of Prosecution, we reverse the order under review and remand with directions to reinstate the plaintiffs’ action filed against the defendant.
Reversed and remanded.